     Case 1:16-cv-07907-PGG-SLC Document 279 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,

                        Plaintiffs,                                   ORDER

              - against -                                        16 Civ. 7907 (PGG)

 PANASONIC CORP. OF NORTH AMERICA,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons stated at today’s conference, Plaintiffs’ motions in limine (Dkt.

No. 245) are granted in part and denied in part, and Defendant Panasonic Corporation of North

America’s motions in limine (Dkt. No. 249) are granted in part and denied in part.

               Plaintiff Media Glow Digital, LLC has consented to dismissal of its breach of

warranty claim against Defendant Panasonic. (See Proposed Joint Pretrial Order (Dkt. No. 252)

at 6 n.1) Accordingly, that claim is dismissed.

               By March 19, 2021, Plaintiffs and Defendant Panasonic will submit supplemental

briefing concerning the following:

               (1) whether the expenses Plaintiff Times Square LED, LLC seeks to recover that
                   were allegedly incurred in reliance on contractual warranties constitute direct
                   or consequential damages;

               (2) whether the Millennium Agreement is clear and unambiguous as to
                   Panasonic’s obligation to independently determine air rights, and a summary
                   of the parol evidence that is relevant to this issue;

               (3) whether the Millennium Agreement and the DoubleTree Agreement (the
                   “Agreements”) are clear and unambiguous as to (a) Panasonic’s right to
                   subcontract work, and (b) the meaning of the term “affiliated companies,” and
                   a summary of the parol evidence that is relevant to these issues;
    Case 1:16-cv-07907-PGG-SLC Document 279 Filed 03/11/21 Page 2 of 2




            (4) whether the DoubleTree Agreement is clear and unambiguous as to the
                meaning of the phrase “manage all subcontractors,” and a summary of the
                parol evidence concerning this issue; and

            (5) whether Plaintiffs waived any objection to Panasonic’s use of subcontractors
                in connection with the Millennium Agreement and/or the DoubleTree
                Agreement.

            The Clerk of Court is directed to terminate the motions (Dkt. Nos. 245, 249).

Dated: New York, New York
       March 11, 2021




                                             2
